Case 4:20-cv-03693 Document 49-24 Filed on 07/30/21 in TXSD Page 1 of 4




                   EXHIBIT 24
                                       Case 4:20-cv-03693 Document 49-24 Filed on 07/30/21 in TXSD Page 2 of 4


Fontein, Addison E.

From:                                                          Tommy San Miguel <tom@sgrenergy.com>
Sent:                                                          Monday, September 21, 2020 4:19 AM
To:                                                            Robert Shenk
Subject:                                                       Re: Items for This Week
Attachments:                                                   image001.jpg; image002.png; image003.png; image004.png; image005.jpg



CAUTION: This email originated from outside of the organization. DO NOT click on links or open attachments unless
you recognize the sender and know the content is safe.


Good morning Rob,

We have to treat the VLSFO this week to reduce the total acid number. The original testing done by AMSPEC was wrong.
It shouldn’t be a problem, but we will need to roll the balance of the VLSFO.

Kindest Regards,


Tommy San Miguel
President / CEO
SGR Energy Inc.
3707 Cypress Creek Parkway
Suite 500
Houston, TX 77068
Tel: 832‐286‐1524
Cell: 903‐312‐5391


    The link ed image cannot
    be d isplay ed. The file may
    hav e been mov ed,
    ren amed, or deleted.
    Verify that the link poin ts
    to the correct file and
    location.




    The link ed
    be d isplay e
    hav e been
    ren amed, o
    Verify that
    to the corr
    location.




                                   On Sep 16, 2020, at 1:26 PM, Robert Shenk <Rob.Shenk@stonex.com> wrote:


                                   CAUTION: This email originated from outside of the organization. Do not click links or open attachments unless you
                                   recognize the sender and know the content is safe.


                                                        ----------------------------------------
                                                      INTL FCStone Inc. has changed its name to StoneX Group Inc.
                                                        ----------------------------------------

                                   Sorry – also we rolled as per your instructions below (Nithasha sent a recap yesterday). If it looks like
                                   we’ll need to roll the balance of the VLSFO please let me know.

                                                                                           1
    Case 4:20-cv-03693 Document 49-24 Filed on 07/30/21 in TXSD Page 3 of 4

Regards,
Rob

From: Robert Shenk
Sent: Wednesday, September 16, 2020 1:26 PM
To: 'Tommy San Miguel' <tom@sgrenergy.com>
Subject: RE: Items for This Week

Hi Tommy,

Thanks for the update, and please keep me posted on the VLSFO – hopefully you can get that moved
quickly.

On the Miss Claudia payment – is that all coming from one counterparty? Any specific issue causing the
delay (were they slow to pull the product)?

Regards,
Rob

From: Tommy San Miguel <tom@sgrenergy.com>
Sent: Monday, September 14, 2020 6:18 PM
To: Robert Shenk <Rob.Shenk@StoneX.com>
Subject: RE: Items for This Week


CAUTION: This email originated from outside of the organization. DO NOT click on links or open attachments unless
you recognize the sender and know the content is safe.

Hi Rob,

Monjasa Sale:
  ‐ Is the plan still to sell them a clip of the MTI product? The viscosity is a little low (off spec). I ran
       out of room and can’t fix. So we have an offer from           , but I’m waiting on offers from
       three others too.
  ‐ Any context for the delay (quality? price?)




Miss Claudia (80kb priced):
   ‐ Are we still anticipating repayment this week? It’s looking like the following week. Waiting on
        funds.




                                                      2
      Case 4:20-cv-03693 Document 49-24 Filed on 07/30/21 in TXSD Page 4 of 4



     ‐     Financials
               o Will SGR have mid‐year financials available? We only generate annual financials.
               o If so, any idea on timing?
     ‐     Colombia Info
               o If we want to keep pushing this with the banks, we’ll need to send them answers to the
                   request sheet on the terminal We have just been covered up. I will try to get that done
                   this week or next.


Kindest Regards,



                                                           TOMMY SAN MIGUEL
                                                           President / CEO
                                                           Main:             832.286.1524
                                                           Direct:           832.917.6236
                                                           Cell:             903.312.5391
                                                           Email:            tom@sgrenergy.com
                                                            Global Headquarters, Houston
 <image001.jpg>                                             www.sgrenergy.com

                                                           <image002.png>

                                                           <image003.png>

                                                           <image004.png>

CONFIDENTIALITY NOTICE: This electronic transmission (including any files attached hereto) (this "Communication") contains information that
is or may be legally privileged, confidential, and exempt from disclosure without our express permission in advance. The information is
intended only for the use of the individual or entity named above. If the reader of this message is not the intended recipient or any employee
or agent responsible for delivering the message to the intended recipient, you are hereby notified that any disclosure, dissemination, copying,
distribution, or the taking of any action in reliance on the contents of this electronic communication is strictly prohibited. If you have received
this Communication in error, please notify the sender immediately and destroy the transmitted information in its entirety.




From: Robert Shenk <Rob.Shenk@StoneX.com>
Sent: Monday, September 14, 2020 9:13 AM
To: Tommy San Miguel <tom@sgrenergy.com>
Subject: Items for This Week

CAUTION: This email originated from outside of the organization. Do not click links or open attachments unless you
recognize the sender and know the content is safe.

                                   ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
                               INTL FCStone Inc. has changed its name to StoneX Group Inc.
                                   ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐

Good Morning Tommy,


                                                                         3
